Citation Nr: 0921809	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1939 to September 
1945.  He died in December 2006, and the appellant is his 
surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, the RO requested a VA medical opinion.  It 
appears that the VA examiner, considered VA treatment records 
of the Veteran's son, which were inadvertently filed in the 
Veteran's claims file.  In conformance with internal 
administrative procedures, these documents have been removed 
from this Veteran's claims file.  As the VA examiner 
considered the VA treatment records from the Veteran's son in 
formulating his opinion, a new medical opinion should be 
obtained before proceeding with appellate review. 

Next, in the context of a claim for DIC (Dependency and 
Indemnity Compensation) benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). Proper notice has not yet been 
provided to the appellant.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

2.  Obtain the Veteran's VA treatment 
records from the VAMC Miami and the Coral 
Springs Outpatient Clinic for the period 
from July 2005.  Care should be taken to 
request records using the Veteran's date 
of birth and/or social security number to 
insure they are his records and not those 
of his son.

3.  The July 2007 VA examiner is asked 
to once again review the claims file, 
and state whether it is at least as 
likely as not that the Veteran's 
service-connected posttraumatic stress 
disorder (PTSD) contributed to his 
death related to Parkinson's disease.  
If the July 2007 VA examiner is not 
available, anotherVA examiner should 
address this question.

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

